 

 

USDC SDNY

 

 

 

 

 

 

 

| DOCUMENT
| ELECTRONICALLY FILED
i| DOC #:
UNITED STATES DISTRICT COURT II DATE Winn BL DOSDIT
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 3-4-2020
x
JOSH WEBBER et al., ; 49-cv-610 (LJL) (RWL)
Plaintiffs, ORDER
- against -
DAMON ANTHONY DASH etal.,
Defendants. :
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Based on the Declaration of Defendant Damon Anthony Dash dated March 2, 2020
(Dkt. 145), attesting that “all social media postings concerning the preliminary injunction
in this action and those identified in Plaintiffs’ contempt motion (Dkt. 132) have been
removed” as of February 27, 2020; and

Pursuant to paragraph three of the Order issued by this Court dated, February
26,2020 (Dkt. 143), which imposed sanctions for failure to comply with prior injunctive
orders of this Court; and

Defendant Dash having submitted a proposed order imposing sanctions for
reasonable attorneys’ fees incurred by Plaintiff in moving for contempt (Dkt. 146), it is
hereby ordered that:

Defendants shall pay to Plaintiff as reasonable attorneys’ fees the amount of
$1,000.00, to be paid on or before April 1, 2020. To the extent the foregoing amount is
not paid in full on a timely basis, Defendants shall pay an additional amount of $250.00

per day until such time as the total amount due is satisfied.
SO ORDERED.

a
a

. 4, (-——_——~ .
ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: March 3, 2020
New York, New York
